NUMBERS 13-17-00215-CR & 13-17-00250-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

RONALD DOUGLAS NEVELS,                                                      Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 319th District Court
                         of Nueces County, Texas.


                       MEMORANDUM OPINION
            Before Justices Contreras, Longoria, and Hinojosa
               Memorandum Opinion by Justice Longoria


      In two separate but related causes, appellant Ronald Douglas Nevels was

convicted of possession of cocaine, a state-jail felony, see TEX. HEALTH & SAFETY CODE

ANN. § 481.115(a) (West, Westlaw through 2017 1st C.S.), and failure to comply with sex

offender registration requirements, a third-degree felony, see TEX. CODE CRIM. PROC. ANN.
art. 62.102 (West, Westlaw through 2017 1st C.S.). Nevels argues on appeal that the

trial court’s oral pronouncement of a “sanction” controls over the written order revoking

his community supervision. We affirm.

                                     I. BACKGROUND

      In trial court cause number 09-CR-1906-G (appellate cause number 13-17-00215-

CR), Nevels was charged by information with possession of cocaine. See TEX. HEALTH &

SAFETY CODE ANN. § 481.115(a). In 2009, he pled guilty to the offense pursuant to a plea

agreement. Nevels’s sentence of two years in state jail was suspended and he was

placed on community supervision for three years.

      In trial court cause number 11-CR-1515-G (appellate cause number 13-17-00250-

CR), Nevels was charged by indictment with failure to comply with registration

requirements. See TEX. CODE CRIM. PROC. ANN. art. 62.102. In 2011, he pled guilty to

this offense pursuant to a plea agreement.       Nevels’s sentence of five years in the

Institutional Division of the Texas Department of Criminal Justice was suspended and he

was placed on community supervision for five years.

      Over the course of the next several years, the State filed three motions to revoke

community supervision in trial court cause number 09-CR-1906-G and two motions to

revoke community supervision in trial court cause number 11-CR-1515-G, alleging

various violations of his community supervision, including multiple instances of testing

positive for cocaine and failing to report to his community supervision officer. Nevels

pleaded true to all the allegations in all the motions to revoke. On each motion to revoke,

Nevels was continued on community supervision.




                                            2
      In February of 2017, the State filed another motion to revoke in both cause

numbers. On April 17, 2017, the trial court held a hearing on the most recent motions to

revoke. The following exchanges occurred:

      [State]:      So we are giving Mr. Nevels another chance.         The
                    recommendation is the substance abuse caseload, Coastal
                    Bend Outpatient Program, zero tolerance, a drug patch, a
                    one-year extension, and a sixty-day jail sanction.

      ....

      [Trial Court]: All right. Based upon the defendant’s pleads [sic] of true and
                     the evidence submitted, I’m going to find the allegations true.
                     I am going to revoke the defendant’s probation. I’m going to
                     sentence him on—is the first one a state jail felony?

      ....

      [Trial Court]: Then I’m going to sanction him—off the record

      (Discussion off the record)

      [Trial Court]: All right. Then I’ll sanction him to one year on the state jail on
                     Cause Number 09-CR-1906-G, and I’ll sanction him to three
                     years confinement on the 11-CR-1515-G. I’ll allow these
                     sentences to run concurrent with each other, and I’ll give the
                     defendant credit for any time he spent in jail prior to today’s
                     date. Okay. That will be the order for the Court. I know I did
                     not follow the recommendations of the State, but obviously as
                     I said before, it is a motion to revoke; so just advise your client
                     accordingly, okay?

      The written judgment for trial court cause number 09-CR-1906-G reflects that

Nevels’s community supervision was revoked and that he was sentenced to one year in

state jail. The written judgment for trial court cause number 11-CR-1515-G reflects that

Nevels’s community supervision was revoked and that he was sentenced to three years

in the Institutional Division of the Texas Department of Criminal Justice. This appeal

ensued.

                                              3
                                 II. ORAL PRONOUNCEMENT

       In both cause numbers, Nevels argues that the trial court’s oral pronouncement of

a sanction controls over the written judgment and that the judgment should be modified

to delete the revocation of his community supervision.

A. Standard of Review and Applicable Law

       Usually, the written order of the court controls over an oral announcement. See

Eubanks v. State, 599 S.W.2d 815, 817 (Tex. Crim. App. 1980); Ex parte Bolivar, 386
S.W.3d 338, 345–346 (Tex. App.—Corpus Christi 2012, no pet.). However, the Texas

Court of Criminal Appeals has stated that “when there is a variation between the oral

pronouncement of sentence and the written memorialization of the sentence, the oral

pronouncement controls.” Coffey v. State, 979 S.W.2d 326, 328 (Tex. Crim. App. 1998).

We have interpreted Coffey and its progeny to be limited to situations in which there are

“oral and written variations in sentencing.” Cross v. State, No. 13-11-00041-CR, 2011
WL 3840505, at *2 (Tex. App.—Corpus Christi Aug. 29, 2011, no pet.) (mem. op., not

designated for publication); see Ex parte Bolivar, 386 S.W.3d at 345 (“A written order

revoking community supervision controls over an oral pronouncement by the trial judge.”).

B. Discussion

       Nevels argues that the trial court’s oral pronouncement of the sentence was

inconsistent with the written judgment. More specifically, Nevels argues that the written

judgment indicates that his community supervision has been revoked in both cause

numbers whereas the trial court’s oral pronouncement of sentence merely indicated that

he intended to sanction Nevels but keep him on community supervision. Accordingly,

Nevels asserts that the final written judgment should be modified to reflect the trial court’s

                                              4
oral pronouncement of sanction.       The State argues that Nevels did not raise any

objections to the trial court and furthermore that there is no inconsistency between the

sentence and the written judgment. We agree with the State.

       We find no inconsistency between the oral pronouncement and the written

judgment. The trial court clearly informed the parties of his decision to “revoke the

defendant’s probation.” The trial court followed this by stating, “Then I’ll sanction him to

one year on the state jail on Cause Number 09-CR-1906-G, and I’ll sanction him to three

years confinement on the 11-CR-1515-G.” According to Nevels, the trial court was using

“sanction” as a term of art to imply a continuation of community supervision. See TEX.

CODE CRIM. PROC. ANN. art. 42A.001(1) (West, Westlaw through 2017 1st C.S.).

However, the State argues that the trial court simply misspoke when it used the word

“sanction.”

       We agree with the State because the record indicates that the trial court intended

to revoke Nevels’s community supervision, and there is nothing in the record suggesting

that the trial court intended to keep Nevels on community supervision. For example, the

trial court told the parties that he was revoking Nevels’s probation and never said anything

to indicate that he changed his mind. Furthermore, the State itself recommended that

Nevels be continued on community supervision, but the trial court specified that it “did not

follow the recommendations of the State.” Also, right after proclaiming that he intended

to revoke Nevels’s probation, the trial court pronounced the sentences of one year in state

jail and three years in the Institutional Division of the Texas Department of Criminal

Justice, to run concurrently, on Nevels’s two cause numbers; these sentences were

consistent between oral pronouncement and the written judgment. Therefore, we find no

                                             5
inconsistency; the written judgment accurately reflects the trial court’s oral

pronouncement of revoking Nevels’s community supervision and sentencing him to one

year in state jail and three years in the Institutional Division of the Texas Department of

Criminal Justice. See Coffey, 979 S.W.2d at 328. We overrule Nevels’s sole issue.

                                         III. CONCLUSION

       We affirm the trial court’s judgments.


                                                                   NORA L. LONGORIA
                                                                   Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
20th day of September, 2018.




                                            6